DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species I, Figure 2, in the reply filed on 12/8/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minato 9,401,670.
Minato discloses, regarding claim 1, an electric pump comprising: a pump unit 4 configured to pump fluid by a rotating operation; a brushless direct-current motor 2 configured to rotationally drive the pump unit 4; and a controller 10 configured to control a current to be supplied to the motor 2, the controller 10 being configured to switch between voltage control for controlling the current to be supplied to the motor based on a target voltage and current control for controlling the current to be supplied to the motor based on a target current (see Abstract, as well as col. 3, line 60 - col. 4, line 1, and col. 6, line 64 - col. 7, line 4); Re claim 2, wherein the controller 10 is configured to select a restriction possible mode for performing control by switching between the voltage control and the current control (this claim language is substantially broad, Minato’s controller by default “selects” a mode that switches between voltage control and current Re claim 3, wherein: the controller 10 sets an upper limit current value to be supplied to the motor 2 to a limit value in the restriction possible mode; the controller 10 is configured to, in the restriction possible mode, perform the voltage control in a situation where the current to be supplied to the motor 2 is less than the limit value; and the controller 10 is configured to, in the restriction possible mode, supply the current less than the limit value to the motor 2 by the current control, instead of the voltage control, in a situation where the current to be supplied to the motor is equal to or greater than the limit value (clearly disclosed in col. 3, line 60 - col. 4, line 1).

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746